Citation Nr: 1432434	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a mental disorder, to include depression and anxiety.

2.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In January 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

Procedurally, the Veteran was denied service connection for the claims on appeal in a January 2010 rating decision.  In February 2010, the RO sent the Veteran notice of this rating decision and of his appellate rights.  In March 2010, the Veteran filed a Notice of Disagreement (NOD) stating that he disagreed with the adverse determination of both claims for service connection for a mental disorder, and service connection for diabetes mellitus.  In June 2010, the RO furnished the Veteran a Statement of the Case (SOC) that addressed both claims for service connection.  The Veteran, in a January 2011 VA Form 9, indicated that he only sought appeal on the issue of service connection for depression (mental disorder).  At the January 2011 DRO hearing, the DRO accepted testimony on both claims, stating that the issues on appeal included the Veteran's mental disability claim, and his claim for diabetes mellitus.  In May 2011, the RO furnished the Veteran a Supplemental Statement of the Case (SSOC), which addressed both of the Veteran's claims.  Given that the January 2011 DRO hearing transcript constitutes additional evidence submitted prior to the expiration of the 1-year appeal period, which also required that a SSOC be furnished in accordance with 38 C.F.R. § 19.31, the Veteran had 60 days after the date of mailing the May 2011 SSOC to file his substantive appeal as to the diabetes mellitus issue.  38 C.F.R. § 20.302(b).  In June 2011, the Veteran submitted a VA Form 9, thereby perfecting a timely appeal of the issue concerning service connection for diabetes mellitus.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.


REMAND

A preliminary review of the record with regard to the Veteran's claims of entitlement to service connection for a mental disorder and diabetes mellitus discloses a need for further development prior to appellate review.

First, in a statement received in March 2010, the Veteran indicated that one of his private doctors believes that the Veteran "had depression since discharge from service because of the harassment about [his] weight and eventual rejection by the Navy".  During a January 2011 DRO hearing, the Veteran stated that he started having symptoms of depression and anxiety in service because he was being hassled about his weight, indicating that he was under a lot of stress with his classes in nuclear power school.  VA has a regulatory duty to advise the Veteran that a statement from a physician addressing the etiology of his mental disorder would be advantageous to his position, is needed to complete his application, and is needed to substantiate his mental disorder claim.  Since the information of record, including the January 2011 DRO hearing transcript, indicates that the Veteran has not been advised that he may submit this type of medical evidence in support of the claim of service connection for a mental disorder, a remand is warranted.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Second, the RO sent requests to the Nea Baptist Memorial Hospital in October 2009 and to the University of Oklahoma Community Health in January 2011, to procure medical records pertaining to the Veteran's treatment for his claimed mental disorder and diabetes mellitus.  The response from both private facilities indicated that they were unable to locate medical records pertaining to the Veteran.  See Statement from Nea Baptist Memorial Hospital, dated October 2009 (noting that the facility was unable to locate a record for the above named Veteran); Statement from the University of Oklahoma, dated February 2011 (checking the box that indicated the facility was unable to identify the Veteran in its system).

Notably, however, in the October 2009 response from the Nea Baptist Memorial Hospital, it was also noted that another search could be undertaken if additional information was provided (i.e., such as, the treatment types and dates; name of the attending physician; the specific outpatient department in which the Veteran was seen; or any other names under which the Veteran might have been admitted).  The information of record provides no indication that the Agency of Original Jurisdiction (AOJ) made any efforts to advise the Veteran that additional information was requested from the Nea Baptist Memorial Hospital in order to continue its efforts to search for the private medical records.  As additional action by the AOJ may be fruitful in either obtaining the Veteran's private records or documenting information that the putative records cannot be obtained, the Board determines that further development is warranted.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is desirable.  This case is being returned to the AOJ via the Appeals Management Center (AMC) in Washington, D.C.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and advise him that he may submit medical evidence from his treating physician (i.e., at Fort Meade, which he referenced in his March 2010 statement, or any other medical professional) addressing the etiology of his mental disorder, to include depression and anxiety.  If such an opinion is provided, the Veteran's treating physician (or other medical professional) should provide the rationale for the etiology opinion in addressing the following:  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed mental disorder, to include depression and anxiety, that the Veteran now has, had its onset during service, or is otherwise related to any event or experience of service?  (Note: the basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use any medical literature, which may reasonably illuminate the medical analysis in the study of this case).

2.  The AOJ should contact the Veteran and advise him of the October 2009 response from the Nea Baptist Memorial Hospital.  The AOJ should provide the Veteran an opportunity to submit the additional information identified by the Nea Baptist Memorial Hospital (i.e., the treatment types and dates; name of the attending physician; the specific outpatient department in which the Veteran was seen; or any other names under which the Veteran might have been admitted), in order to facilitate efforts to request an additional search for the medical records at that private facility.  If the Veteran provides any of the additional information identified by that private facility, and after securing the necessary authorization, the AOJ should undertake all reasonable efforts to request and obtain the medical records.  All attempts to procure these records should be documented in the claims file.  If the AOJ cannot obtain the records, or if such putative records are found not to exist, a notation from the private facility to that effect should be included in the file.

3.  After completing the above actions and any other development indicated by any response received, including a VA examination if deemed warranted by the AOJ, as a result of the actions taken in the paragraphs above, the AOJ should re-adjudicate the issues of entitlement to service connection for a mental disorder, to include depression and anxiety, and service connection for diabetes mellitus.  If the benefit sought on appeal remains adverse to the Veteran, then the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



